BEAUCHAMP, Judge
(dissenting).
I am unable to concur in the affirmance of this case. In the original opinion I called attention to the fact that the state failed to show any effort on the part of the grand jury to obtain the name of the person, or persons, from whom the watches were received. It is probably within the power of this court to say that the evidence as a whole was that they could not do so. Consequently the reversal of the case was not based upon that statement. It was entirely because of the failure to show that appellant ha¡d received the stolen goods from another person. *316A careful reconsideration of the record leaves me of that opinion still, and the opinion on rehearing does not point out evidence which, in my judgment, would tend to do so'.
All other bills of exception were overruled in the original opinion. Still, the State’s motion as well as the opinion on rehearing treats them at length and reaches the same conclusion.
If I understand the majority opinion on rehearing, their conclusion on the one question must rest upon the quoted testimony repeated as follows:
“He had found the watches and that that looked improbable, he agreed, but that rather than to tell who had stolen the watches or implicate anyone else, he would rather take the ‘fall’ for it all, in the hope it would correct these boys and possibly they would never do anything like that again.”
The opinion repeats the assertion that appellant “* * * made statements of facts that were found to be true, which conduced to establish his guilt such as the finding of stolen property.” (Emphasis added.) Neither can we agree to the proposition again repeated that his evidence as to finding the watches and that he did not steal them “* * * was of value in determining whether the watches were received and concealed, as charged in the second count of the. indictment.”
Further than the foregoing, the majority opinion does not discuss any fact which would support a conclusion contrary to the only question upon which reversal of the cause was had originally.
Ordinarily there is no value in a dissenting opinion where the disagreement is on the effect of the evidence and not the law. I feel, however, that the present case is different, and respectfully record my dissent to the opinion granting the state’s motion for rehearing and affirming the case.